DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments and remarks filed on 6/21/2022.  Claims 1-8 are cancelled, claims 9-17 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “width direction of the frame of the mobile terminal,” “thickness of the light sensor chip,” “orthogonal projection of the optical package assembly onto the transparent cover plate,” and “orthogonal projection of the display screen” must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0267334 ("Bowers") in view of U.S. Patent Publication No. 2018/0081085 ("Ge").
Regarding claim 9, Bowsers discloses a mobile terminal, comprising: 
An optical package assembly comprising: 
a substrate (11, Fig. 1), a light sensor chip (12, Fig. 2, paragraph [0027] states 12 can be a sensor device, such as image sensor or optical device, that inherently sense light), and a protection portion (36, Fig. 1, paragraph [0032]), wherein the protection portion (36, Fig. 1) and the light sensor chip (12, Fig. 1) both are fixed to the substrate (Fig. 1, paragraphs [0031]-[0032]), the light sensor chip (12, Fig. 1) is packaged in the protection portion (36, Fig. 1), a plane on which the light sensor chip (12, Fig. 1) is located intersects with a plane of the substrate (11, Fig. 1, and paragraph [0026]), and the protection portion (36, Fig. 1) comprises a light entering region (Fig. 1, for example signal 120 and 121 can be light/optical signals entering into 36, Fig. 1).
Bowsers does not disclose a display module, a housing with a frame, wherein a size of the light sensor chip in a width direction of the frame of the mobile terminal is a thickness of the light sensor chip; wherein the display module comprises a display screen and a transparent cover plate covering the display screen, the transparent cover plate is fixed to the frame in a bonding manner, the optical package assembly is disposed in accommodation space formed by the transparent cover plate and the housing and is located between the frame and the display screen in the width direction  of the frame of the mobile terminal, an orthogonal projection of the optical package assembly onto the transparent cover plate does not overlap an orthogonal projection of the display screen onto the transparent cover plate, and a light sensing region of the light sensor chip faces to the frame.
However, Ge discloses a display module (14, Fig. 2), a housing (12, Fig. 2) with a frame (housing may be formed with a frame structure, paragraph [0022]), and an optical package assembly (18, Fig. 2), wherein the optical package assembly comprises: a light sensor chip (paragraph [0025]); 
wherein a size of the light sensor chip (18, Fig. 2) in a width direction of the frame of the mobile terminal is a thickness of the light sensor chip (see paragraph [0027], Ge discloses openings may be formed in housing 12 to accommodate light-based components such as components 18, see also Fig. 3, therefore, an opening on the side wall of housing 12, Fig. 2, would require component 18 to be flipped into a vertical position to face the opening -as taught by Bowsers- and results in having a size of the light sensor chip in a width direction of the frame of the mobile terminal be a thickness of the light sensor chip); 
wherein the display module (14, Fig. 2) comprises a display screen (32, Fig. 2) and a transparent cover plate (30, Fig. 2, paragraph [0026]) covering the display screen (32, Fig. 2), the transparent cover plate (30, Fig. 2) is fixed to the frame (12, Fig. 2) in a bonding manner (see Fig. 2), the optical package assembly (18, Fig. 2) is disposed in accommodation space formed by the transparent cover plate (30, Fig. 2) and the housing (12, Fig. 2) and is located between the frame (12, Fig. 2, paragraph [0022]) and the display screen (32, Fig. 2) in the width direction  of the frame of the mobile terminal (12, Fig. 2, as explained above, flipping 18 into a vertical position to face an opening in the side wall of 12, Fig. 2, results in having it be in a width direction of the frame), an orthogonal projection of the optical package assembly (18, Fig. 2, when flipped to vertical position) onto the transparent cover plate (30, Fig. 2) does not overlap an orthogonal projection of the display screen (32, Fig. 2) onto the transparent cover plate (30, Fig. 2), and a light sensing region of the light sensor chip faces to the frame (paragraph [0027], openings may be formed in housing 12 to accommodate 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the optical package disclosed by Bowsers inside a display module as disclosed by Ge in order to place it on the edge of the mobile device, sense ambient light and adjust display brightness, and/or determine whether or not an object is in the vicinity of the device. 
Regarding claim 10, Bowsers in view of Ge discloses the mobile terminal according to claim 9, and Bowsers further discloses the plane on which the light sensor chip (12, Fig. 1) is located is perpendicular (paragraph [0026]) to the plane of the substrate (11, Fig. 1).
Regarding claim 11, Bowsers in view of Ge discloses the mobile terminal according to claim 9, and Bowsers further discloses that the substrate (11, Fig. 1) is a circuit board (PCB, paragraph [0028]), the light sensor chip (12, Fig. 1) comprises a pin (32, Fig. 1), the pin (32, Fig. 1) is welded to a pad (21, Fig. 1) of the substrate (11, Fig. 1) by using solder (33, Fig. 1, paragraph [0031]), and the pin (32, Fig. 1) is electrically connected to the substrate (11, Fig. 1, paragraph [0031]).
Regarding claim 12, Bowsers in view of Ge discloses the mobile terminal according to claim 11, and Bowsers further discloses that the pin (32, Fig. 1) is a bump (paragraph [0031]) protruding from a surface on one side of the light sensor chip (12, Fig. 1, paragraph [0031]).
Regarding claim 13, Bowsers in view of Ge discloses the mobile terminal according to claim 9, and Bowsers further discloses that the protection portion (36, Fig. 1) is a sealing compound portion (paragraph [0032]), the sealing compound portion is transparent glue (epoxy is well known to be a transparent glue), the sealing compound portion (36, Fig. 1) comprises the light entering region (light signals can enter from the side 120, or top 121, Fig. 1), and the light entering region (side 120 or top 121, Fig. 1) is disposed opposite to a light sensing region of the light sensor chip (12, Fig. 1).
Regarding claim 15, Bowsers in view of Ge discloses the mobile terminal according to claim 9, and Bowsers further discloses that the protection portion (36, Fig. 1) is a package cover (cap, lid, or other cover structure, paragraph [0032]), the package cover has an inner cavity (cap, lid, or other cover structure, paragraph [0032], inherently form an inner cavity), the light sensor chip (12, Fig. 1) is disposed in the inner cavity (Fig. 1), the package cover comprises the light entering region (region where signal 120 enters, Fig. 1), and the light entering region is disposed opposite (Fig. 1) to a light sensing region of the light sensor chip (12, Fig. 1).
Regarding claim 17, Bowsers in view of Ge discloses the mobile terminal according to claim 9, and Ge further discloses that the mobile terminal is a smartphone, a tablet computer, or a wearable device (paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the optical package disclosed by Bowsers in a smartphone, a tablet computer, or a wearable device as disclosed by Ge in order to sense ambient light and adjust display brightness, or determine whether or not an object is in the vicinity of the device.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowsers in view of Ge further in view of U.S. Patent Publication No. 2019/0113695 ("Heroux").
Regarding claim 14, Bowsers in view of Ge discloses the mobile terminal according to claim 9, and Bowsers further discloses that the protection portion (36, Fig. 1) is a sealing compound portion (paragraph [0032]), the sealing compound portion is transparent glue (epoxy is well known to be a transparent glue), the sealing compound portion (36, Fig. 1) comprises the light entering region (light signals can enter from the side 120, or top 121, Fig. 1), and the light entering region (side or top, Fig. 1) is disposed opposite to a light sensing region of the light sensor chip (12, Fig. 1).
Bowsers in view of Ge does not disclose a first reflector is disposed in the sealing compound portion, and the first reflector is used to receive ambient light that enters the light entering region, and reflect the ambient light to the light sensing region.
However, Heroux discloses a first reflector (16, Fig. 2) is disposed in the sealing compound portion (15, Fig. 2), and the first reflector (16, Fig. 2) is used to receive ambient light that enters the light entering region (V1, Fig. 2), and reflect the ambient light to the light sensing region (10, Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a first reflector inside the protection portion as disclosed by Heroux in the device of Bowsers in view of Ge in order to reflect/redirect light entering from the upward direction toward the sensor.    
Regarding claim 16, Bowsers in view of Ge discloses the mobile terminal according to claim 9, and Bowsers further discloses that the protection portion (36, Fig. 1) is a package cover (cap, lid, or other cover structure, paragraph [0032]), the package cover has an inner cavity (cap, lid, or other cover structure, paragraph [0032], inherently form an inner cavity), the light sensor chip (12, Fig. 1) is disposed in the inner cavity (Fig. 1), the package cover comprises the light entering region (region where signal 120 enters, Fig. 1), and the light entering region is disposed opposite (Fig. 1) to a light sensing region of the light sensor chip (12, Fig. 1). 
Bowsers in view of Ge does not disclose a second reflector is disposed in the inner cavity, and the second reflector is used to receive ambient light that enters the light entering region, and reflect the ambient light to the light sensing region.
However, Heroux discloses a second reflector (16, Fig. 2) is used to receive ambient light that enters the light entering region (V1, Fig. 2), and reflect the ambient light to the light sensing region (10, Fig. 2).  In combination, the second reflector is therefore disposed in the inner cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a second reflector as disclosed by Heroux in the device of Bowsers in view of Ge in order to reflect/redirect light entering from the upward direction toward the sensor.  
Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2018/0175237 ("Linkov") discloses a vertical semiconductor chip.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878